           Case 2:20-cv-01660-GMN-NJK Document 16 Filed 10/27/20 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
     Micah Andrum Hayes,                                 )
 4                                                       )
                            Plaintiff,                   )        Case No.: 2:20-cv-01660-GMN-NJK
 5
            vs.                                          )
 6                                                       )                       ORDER
     Andrew Saul,                                        )
 7                                                       )
                            Defendant.                   )
 8
 9          Pending before the Court is the Report and Recommendation, (ECF No. 6), of United
10   States Magistrate Judge Nancy J. Koppe, which states that this case should be dismissed.
11          A party may file specific written objections to the findings and recommendations of a
12   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
13   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
14   determination of those portions to which objections are made. Id. The Court may accept, reject,
15   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
16   28 U.S.C. § 636(b)(1); D. Nev. R. IB 3-2(b). Where a party fails to object, however, the Court
17   is not required to conduct “any review at all . . . of any issue that is not the subject of an
18   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
19   that a district court is not required to review a magistrate judge’s report and recommendation
20   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
21   1122 (9th Cir. 2003).
22          Here, no objections were filed, and the deadline to do so has passed. (See Min. Order,
23   ECF No. 6) (setting an October 22, 2020 deadline for objections).1
24
     1
25    The Court notes that Plaintiff filed an Amended Complaint, (ECF No. 8), and a Second Amended Complaint,
     (ECF No. 12), but no objection to the Report and Recommendation. Even if the Court construes the Amended
     Complaints as Objections, Plaintiff has not cured the procedural defects identified in the Report and

                                                    Page 1 of 2
            Case 2:20-cv-01660-GMN-NJK Document 16 Filed 10/27/20 Page 2 of 2




 1           Accordingly,
 2           IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 6), is
 3   ADOPTED in full.
 4           IT IS FURTHER ORDERED that this case is DISMISSED without prejudice.
 5           The Clerk is instructed to close the case.
 6                       27 day of October, 2020.
             Dated this ____
 7
 8                                                       ___________________________________
                                                         Gloria M. Navarro, District Judge
 9                                                       United States District Court
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25   Recommendation because he has still not paid the filing fee or submitted an amended application to proceed in
     forma pauperis pursuant to LSR 1-1. See 28 U.S.C. §§ 1914–15 (providing that a civil action cannot proceed
     unless a filing fee is paid or the Plaintiff proceeds in forma pauperis).

                                                      Page 2 of 2
